370 So.2d 1079 (1979)
In re Frederick Douglas MEREDITH
v.
STATE of Alabama.
Ex parte Frederick Douglas Meredith.
78-432.
Supreme Court of Alabama.
May 4, 1979.
J. Tutt Barrett, Opelika, for petitioner.
PER CURIAM.
Petition for the writ is denied. Our declining to issue the writ, however, is not to be construed as agreeing with that portion of the Court of Criminal Appeals' opinion which finds:
"From the remarks reported in this case it could be implied that the prosecutor was going to make an improper comment on the possibility of a release or escape from a mental institution. Clearly, however, the argument never got that far nor can we state with any degree of certainty that that is where the argument was directed. . . ." (Emphasis theirs.)
Nor do we agree with language to the like effect in the subsequent paragraph of the opinion. Instead, the declination of the writ is based upon our concurrence with the holding to affirm the conviction for the following reasons: 1) The limited ground of the objection; 2) the immediate appropriate response by the trial Judge; and 3) the absence of any attempted repetition of the improper argument by the District Attorney. Allred v. State, 291 Ala. 34, 277 So.2d 339 (1973).
Writ denied.
All the Justices concur.